09-00504-mg        Doc 1175         Filed 04/12/19 Entered 04/12/19 15:00:51         Main Document
                                                  Pg 1 of 2


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

 ------------------------------------------------------------------x

 In re:                                                                Chapter 11

 MOTORS LIQUIDATION COMPANY, f/k/a/                                    Case No. 09-50026 (MG)
 GENERAL MOTORS CORPORATION, et al.,                                   (Jointly Administered)

                                              Debtors.
 ------------------------------------------------------------------x
 MOTOR LIQUIDATION COMPANY AVOIDANCE
 ACTION TRUST, by and through the Wilmington Trust
 Company, solely in its capacity as Trust Administrators
 And Trustee,

                                             Plaintiff,                Adversary Proceeding
                                                                       Case No. 09-00504 (MG)
                           against

 JP MORGAN CHASE BANK, N.A., et al.,

                                              Defendants.
 ------------------------------------------------------------------x


                              MOTION TO WITHDRAW APPEARANCE

          Pursuant to Local Rule 2090-1(e) of the Local Rules of the United States Bankruptcy

 Court for the Southern District of New York, Bruce R. Grace hereby respectfully moves for

 entry of an order withdrawing his appearance as attorney of record for Immigon Portfolioabbau

 ag (formerly known as Österreichische Volksbanken Aktiengesellschaft) (“Immigon”) in the

 above-captioned adversary proceeding. Good cause exists to grant this motion—to wit:

          1.      Movant has left Lewis Baach Kaufmann Middlemiss PLLC.

          2.      Immigon will continue to be represented by Jack B. Gordon of Lewis Baach

 Kaufmann Middlemiss PLLC, and

          3.      Movant’s withdrawal will not result in prejudice or delay to any party.
09-00504-mg     Doc 1175   Filed 04/12/19 Entered 04/12/19 15:00:51     Main Document
                                         Pg 2 of 2




 Dated: April 12, 2019                        Respectfully submitted,

                                              /s/ Bruce R. Grace
                                              Bruce R. Grace
                                              LEWIS BAACH KAUFMANN
                                              MIDDLEMISS PLLC
                                              1101 New York Avenue, N.W.
                                              Suite 1000
                                              Washington, DC 20005
                                              Telephone: (202) 833-8900
                                              Facsimile: (202) 466-5738

                                              Attorney for Immigon Portfolioabbau ag




                                          2
